                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RAY M. NEWTON                                                        CIVIL ACTION


 VERSUS                                                               NO. 18-14144


 ST. TAMMANY FIRE DISTRICT NO. 12, et al.                             SECTION: “G”(5)



                                            ORDER

       Pending before the Court is Plaintiff Ray Newton (“Plaintiff”) “Motion to Remand.” 1

Defendants the Board of Commissioners of St. Tammany Fire District No. 12, George Schwing,

Darrel Guilott, and Kathy Mitternight (collectively, “Defendants”) oppose the motion.2 Having

considered the motion, the memoranda in support and in opposition, the record, and the applicable

law, for the reasons that follow, the Court will grant the motion and remand this matter to the

Twenty-Second Judicial District Court for the Parish of St. Tammany, State of Louisiana.

                                         I. Background

       Plaintiff filed a Petition in the Twenty-Second Judicial District Court for the Parish of St.

Tammany, State of Louisiana, on October 3, 2018.3 In the Petition, Plaintiff named the Board of

Commissioners of St. Tammany Fire District No. 12, the Estate of Joseph Mitternight, Kathy

Mitternight, Emily Skidmore, Helen Mitternight, George “Sonny” Schwing, Darrell Guilott, the




       1
           Rec. Doc. 29.
       2
           Rec. Doc. 33.
       3
           Rec. Doc. 1-1.


                                                1
Volunteer Firemans Insurance Company, Glatfelters Insurance Group, and ABC Insurance

Company as defendants.4 In the Petition, brought claims against Defendants for alleged violations

of the Fair Labor Standards Act (“FLSA”), the Louisiana Whistleblower Act, breach of contract,

fraud, wrongful termination, libel, defamation, slander, retaliatory discharge, discrimination, and

unjust enrichment.5

       All Defendants jointly removed the case to this Court on December 21, 2018.6 Defendants

asserted that the Court had original jurisdiction over Plaintiff’s FLSA claim pursuant to 28 U.S.C.

§ 1331, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367.7 On January 16, 2019, upon motion of Plaintiff, all claims against Defendants Glatfelters

Insurance Group and Volunteer Firemans Insurance Company were dismissed with prejudice.8

       On December 28, 2018, Defendants filed a “Motion to Dismiss Pursuant to Rule

12(b)(6).”9 Plaintiff filed an opposition on January 22, 2019.10 At the request of Plaintiff, oral

argument was scheduled for January 30, 2019 at 10:00 a.m.11 During oral argument, Plaintiff

indicated that he would move to amend the complaint, dismiss the FLSA claim, and remand the




       4
            Id.
       5
            Rec. Doc. 1-1.
       6
            See Rec. Doc. 1.
       7
            Id.
       8
            Rec. Doc. 11.
       9
            Rec. Doc. 4.
       10
            Rec. Doc. 15.
       11
            Rec. Doc. 12.


                                                2
case to state court.

          On February 6, 2019, Plaintiff filed a motion to amend, seeking to add a claim for unpaid

wages under Louisiana law.12 The motion to amend was granted on February 11, 2019,13 and the

amended complaint was filed into the record on the same date.14 On February 12, 2019, Plaintiff

filed a motion to voluntarily dismiss the FLSA claims, 15 which was granted on February 14,

2019.16

          On February 15, 2019, Plaintiff filed the instant motion to remand.17 Defendants filed an

opposition to the motion on March 1, 2019.18

                                       II. Parties’ Arguments

A.        Plaintiff’s Arguments in Support of the Motion to Remand

          In the instant motion, Plaintiff asserts that the Court should follow the “general rule” in

this circuit and decline to exercise supplemental jurisdiction over the remaining state law claims.19

Plaintiff notes that this matter was originally removed on the basis that the Court had federal

question jurisdiction over the FLSA claims, and supplemental jurisdiction over the state law




          12
               Rec. Doc. 18.
          13
               Rec. Doc. 21.
          14
               Rec. Doc. 22.
          15
               Rec. Doc. 25.
          16
               Rec. Doc. 26.
          17
               Rec. Doc. 29.
          18
               Rec. Doc. 33.
          19
               Rec. Doc. 29-2 at 1.


                                                   3
claims. 20 Plaintiff notes that the decision to exercise supplemental jurisdiction over state law

claims is “purely discretionary” and the court may decline to exercise supplemental jurisdiction

after consideration of “the balance of the relevant factors of judicial economy, convenience,

fairness, and comity.”21

       Plaintiff asserts that consideration of these factors leads to the conclusion that the case

should be remanded to state court.22 Plaintiff notes that no discovery has been completed, and a

trial date has not been scheduled.23 Furthermore, Plaintiff contends that a motion practice can be

conducted in state court.24 Plaintiff also notes that most of the parties reside in St. Tammany

Parish, and it is likely that most of the witnesses reside in St. Tammany Parish.25 Finally, because

the only issues that remain to be decided in this case are governed by state law, Plaintiff asserts

that “federalism and comity concerns also point toward remanding this case back to state court,

where all remaining claims against [Defendants] must be decided under state law.”26

B.     Defendants’ Arguments in Opposition to the Motion to Remand

       In opposition, Defendants assert that it is within this Court’s discretion to retain jurisdiction

over the state law claims.27 Defendants contend that this Court should retain jurisdiction over the


       20
            Id. at 2.
       21
            Id. at 3 (quoting Singleton v. Tall Timbers Homeowners Ass'n, 16-14863, p. 9 (E.D. La. 2016)).
       22
            Id. at 4.
       23
            Id.
       24
            Id.
       25
            Id.
       26
            Id. (quoting Singleton, No. 16-14863, p. 14).
       27
            Rec. Doc. 33 at 1.


                                                            4
state law claims because a motion to dismiss the state law claims has been fully briefed and is ripe

for decision. 28 Defendants argue that “Plaintiff has manipulated the court’s jurisdiction by

attempting to amend away the basis for jurisdiction.”29 Therefore, Defendants request that the

Court retain jurisdiction over the state law claims to decided Defendants’ motion to dismiss, which

has been fully briefed and is ripe for decision.30

                                               III. Legal Standard

         If a court has original jurisdiction over a federal claim pursuant to 28 U.S.C. § 1331, the

court also has supplemental jurisdiction over related state law claims when the state law claims

are “so related to the claims in the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.”31 Upon dismissal

of the federal claim that served as the basis for original jurisdiction, the district court retains its

statutory supplemental jurisdiction over the state law claims; however, it may choose whether or

not to exercise that jurisdiction.32 “A district court’s decision whether to exercise [supplemental]

jurisdiction after dismissing every claim over which it had original jurisdiction is purely

discretionary.”33 The “general rule” in the Fifth Circuit is to decline to exercise jurisdiction over

supplemental state law claims when all federal claims are dismissed or otherwise eliminated from



         28
              Id. at 2.
         29
              Id.
         30
              Id.
         31
              28 U.S.C. § 1367(a).
         32
              Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–40 (2009).
         33
            Id. at 639 (2009) (citing § 1367(c) (“The district courts may decline to exercise supplemental jurisdiction
over a claim . . . if . . . the district court has dismissed all claims over which it has original jurisdiction.”)).


                                                           5
a case prior to trial, though “this rule is neither mandatory nor absolute.” 34 Section 1367(c)

enumerates the circumstances in which district courts may refuse to exercise supplemental

jurisdiction:

        (c)        The district courts may decline to exercise supplemental jurisdiction over a
                   claim under subsection (a) if –
                   (1)      the claim raises a novel or complex issue of State law,
                   (2)      the claim substantially predominates over the claim or claims over
                            which the district court has original jurisdiction,
                   (3)      the district court has dismissed all claims over which it has original
                            jurisdiction, or
                   (4)      in exceptional circumstances, there are other compelling reasons for
                            declining jurisdiction.35

The Court’s determination of whether to retain supplemental jurisdiction is guided by “both the

statutory provisions of 28 U.S.C. § 1367(c) and the balance of the relevant factors of judicial

economy, convenience, fairness, and comity.”36 The Fifth Circuit instructs that “no single factor”

in the supplemental jurisdiction analysis “is dispositive,” and courts are to look to all of the factors

under “the specific circumstances of a given case.”37

                                                    IV. Analysis

        In the instant motion, Plaintiff asserts that the Court should remand this matter to state

court because all of the federal claims have been dismissed, and “the balance of the relevant factors




        34
             Batiste v. Island Records Inc., 179 F.3d 217, 227 (5th Cir. 1999) (citations omitted).
        35
             28 U.S.C. § 1367.
        36
           Batiste, 179 F.3d at 227 (5th Cir. 1999); Parker & Parsley Petroleum Co. v. Dresser Ind., 972 F.2d 580,
585 (5th Cir. 1992) (same).
        37
             Parker, 972 F.2d at 587.


                                                            6
of judicial economy, convenience, fairness, and comity” weigh in favor of remand. 38 In

opposition, Defendants assert that it is within this Court’s discretion to retain jurisdiction over the

state law claims.39 Defendants contend that this Court should retain jurisdiction over the state law

claims because a motion to dismiss the state law claims has been fully briefed and is ripe for

decision.40

         Considering the first factor of judicial economy, the Court finds that these concerns are

best served by declining to exercise jurisdiction, as this litigation was only removed to this Court

on December 21, 2018 and is still at a relatively early stage.41 Although a motion to dismiss has

been briefed in this Court, nothing would prevent Defendants from reasserting the arguments

raised therein in state court. Furthermore, the Court did not conduct oral argument on the motion

to dismiss as scheduled because Plaintiff indicated that he would be moving to dismiss the federal

claims and seek remand of the case to state court. Defendants did not raise any opposition at that

time.

         Second, the convenience factor weighs in favor of declining to exercise jurisdiction,

because the parties will not have to perform any redundant or particularly burdensome work to

litigate in state court.42 Third, federalism and comity concerns also point toward remanding this



         38
              Rec. Doc. 29-2 at 3.
         39
              Rec. Doc. 33 at 1.
         40
              Id. at 2.
        41
           See id. at 587 (noting that judicial economy would have been better served by dismissal from federal
court where discovery had not been completed and the litigation was at a relatively early stage).
         42
             See id. (finding no undue inconvenience to the parties where little new legal research would be necessary
as a result of dismissal and where remaining claims would be governed by state law in either federal or state forum).


                                                          7
case back to state court, where all remaining claims against Defendants must be decided under

state law. The federal courts are courts of limited jurisdiction, and state courts often have superior

familiarity with their jurisdictions’ law.43

         Finally, the fairness factor concerns the prejudice to the parties that would arise from

remanding the action back to state court.44 Here, where neither party would have to repeat the

“effort and expense of the discovery process,” this factor also weighs in favor of declining to

exercise jurisdiction. 45 Therefore, the Court finds that the balance of factors weighs towards

declining to exercise supplemental jurisdiction. Accordingly, the Court declines to exercise its

supplemental jurisdiction over the remaining state law claims and remands this matter to state

court.




         43
              Id. (citing Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 122 n.32 (1984)).
         44
              Id. at 588.
         45
              Id. (citing Waste Sys. v. Clean Land Air Water Corp., 683 F.2d 927, 931 (5th Cir. 1982)).


                                                           8
                                         IV. Conclusion

       For the foregoing reasons, the Court declines to exercise supplemental jurisdiction over the

state law claims and remands this matter to state court. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s “Motion to Remand”46 is GRANTED and

the case is remanded to the Twenty-Second Judicial District Court for the Parish of St. Tammany,

State of Louisiana.

       NEW ORLEANS, LOUISIANA, this                 3rd
                                                    3rd

                                                          day of April, 2019.



                                             ________________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




       46
            Rec. Doc. 29.


                                                9
